                          IN THE CIRCUIT COURT FOR HAMILTON COUNTY, TENNESSEE

                 ESTATE OF BRANDY ELLIS, b/n/k                          )
                 PAULA RITCHIE, mother of Brandy Ellis,                 )
                                                                        )
                        Plaintiff,                                      )
                                                                        )
                 V.                                                     )    DOCKET NO.
                                                                        )
                 CORECIVIC OF TENNESSEE, LLC d/b/a                      )    JURY DEMANDED
                 SILVERDALE DETENTION CENTER,                           )
                 CORRECTCARE SOLUTIONS, INC. d/b/a                      )
                 WELLPATH, LLC,                                          )
                 PRISON GUARD NO. 1 ("MS. EVANS"),)
                 PRISON GUARD NO. 2 (MS. GARDNER),                      )
                                                                        )
                        Defendants.                                     )

                                                          COMPLAINT

                        COMES the Plaintiff, by and through undersigned counsel, and would state the

                 following:

                                                                 I.

                        All parties, events, and causes of action cited herein are sufficiently connected to

                 Hamilton County so as to vest jurisdiction and venue in the Hamilton County Circuit Comt.

                                                                 II.

                         On November 30, 2018, Brandy Ellis was an inmate in the custody of Defendant

                 Silverdale Detention Center. When she was in its custody, she consistently exhibited symptoms

                 of dangerous and self-destructive behavior of which all Defendants were acutely aware.

                                                                 III.

                         Yet, though her impaired condition was plain for all to see, the Institutional Defendants

                  and Defendant Prison Guards failed to place Ms. Ellis under suicide watch.




                                                              Page 1 of 4




                                                     EXHIBIT A


Case 1:20-cv-00068-DCLC-SKL Document 1-1 Filed 03/10/20 Page 1 of 6 PageID #: 5
Case 1:20-cv-00068-DCLC-SKL Document 1-1 Filed 03/10/20 Page 2 of 6 PageID #: 6
Case 1:20-cv-00068-DCLC-SKL Document 1-1 Filed 03/10/20 Page 3 of 6 PageID #: 7
Case 1:20-cv-00068-DCLC-SKL Document 1-1 Filed 03/10/20 Page 4 of 6 PageID #: 8
Case 1:20-cv-00068-DCLC-SKL Document 1-1 Filed 03/10/20 Page 5 of 6 PageID #: 9
Case 1:20-cv-00068-DCLC-SKL Document 1-1 Filed 03/10/20 Page 6 of 6 PageID #: 10
